Exhibit DTS Announces Solid Preliminary Third Quarter 2008 Results Company to Report Revenue In the Range of $13.0 to $14.0 million – Reaffirms Full-Year 2008 Revenue Guidance Agoura Hills, Calif. – October 15, 2008 – DTS, Inc. (Nasdaq: DTSI) today announced preliminary results for its third quarter ended September 30, 2008. For the third quarter, the Company expects to report revenue from continuing operations in the range of $13.0 to $14.0 million.Operating margins are expected to be in the range of 17% to 19%, including $1.0 million in stock based compensation expense.DTS currently anticipates EPS from continuing operations to be in the range of $0.08 to $0.10 per diluted share. "We executed well across the business and are pleased with our operating results especially in light of significant challenges and uncertainty in the macro-economic environment,” commented Jon Kirchner, president and CEO of DTS, Inc.“During the third quarter, we repurchased 172,000 shares of our common stock at an average price of $29.00 per share and now have 828,000 shares remaining under our repurchase program. We continue to believe in the long-term outlook for our business, as evidenced by our recent repurchase activity.Based on the information available today, we are confirming our full year revenue expectations of $55 to $59 million.” DTS will provide the complete financial information regarding third quarter 2008 financial results and discuss its business outlook during its conference call scheduled for Monday, November 10, 2009 at 1:30 pm.Details for the conference call are provided below. Conference Call Details DTS will conduct a conference call on Monday, November 10, 2008 beginning at 1:30 p.m.
